                     Case 20-33390 Document 15 Filed in TXSB on 07/29/20 Page 1 of 1
                                             UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION


  IN RE:                                                             §                            CASE NO.          20-33390
  STEVEN OLUGBENGA AYODELE & AFOLAKE                                 §
  ALAKE AYODELE
  DEBTORS(S),                                                        §                             CHAPTER 7

                                           NOTICE OF APPEARANCE AND REQUEST
                                          FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    HARRIS COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on   29th day of         July     ,2020, a copy of the above and foregoing has been this date served

electronically or mailed to the parties listed below:

    NICHOLAS M. WAJDA                              CHRISTOPHER R. MURRAY                      STEVEN OLUGBENGA AYODELE
    WAJDA & ASSOCIATES, APC                        JONES MURRAY & BEATTY LLP                  & AFOLAKE ALAKE AYODELE
    5430 LYNDON B JOHNSON FWY, STE.                4119 MONTROSE BLVD., STE 230               24919 GINGER RANCH DR.
    1200                                           HOUSTON, TX 77006                          KATY, TX 77494
    DALLAS, TX 75240

                                                         LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                         PO Box 3064
                                                         HOUSTON, TX 77253-3064
                                                         Telephone: (713) 844-3400
                                                         Facsimile: (713) 844-3503
                                                         Email:      houston_bankruptcy@publicans.com


                                                         By: /s/ John P. Dillman
                                                             John P. Dillman
                                                              SBN: 05874400 TX
